DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control element (as in claims 5, 10 and 12), the module carrier adjusting mechanism (as in claims 8, 12 and 17), the connection element (as in claims 11 and 16), the vehicle structure element (as in claim 11), the vehicle seat adjusting mechanism (as in claim 12), and the vehicle structure (as in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the actuation of the at least one airbag and the lap restraint element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The lap restraint element does not necessarily involve actuation, since the lap restraint element may just correspond to the module carrier (see, for example, claim 6).  It is therefore improper to recite “the actuation of…the lap restraint element”, since that suggests that the lap restraint element has been previously indicated as being actuatable, but it has not.
Claim 6 recites the limitation "the front airbag" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 conflicts with claim 1, since claim 10 recites, “the airbag module is activated by the control element in the operating position only”, but claim 1 indicates that the airbag module may also be activated in the idle position (“in the idle position the at least one airbag is configured to provide side protection for the vehicle occupant”).
Claim 14 suffers from double inclusion, since it can be read to include the same element twice (i.e., “at least one restraint element” is recited in line 3, and then “at least one airbag” is recited in line 7, the “at least one restraint element” and the “at least one airbag” being the same element). MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.”
Claim 16 recites the limitation "the vehicle structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the connection element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the module carrier adjusting mechanism" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 conflicts with claim 14, since claim 18 recites, “the airbag module and/or the lap restraint element disposed in the module base element can be activated in a situation of restraint only if the module carrier is in the operating position”, but claim 14 indicates that the airbag module may also be activated in the idle position (“in the idle position the at least one airbag module is configured to provide side protection for the vehicle occupant”).
Response to Arguments
Applicant’s arguments filed on May 23, 2022 with respect to the 35 U.S.C. 102 rejection(s) and the 35 U.S.C. 103 rejection(s) set forth in the Office action filed on January 21, 2022 have been fully considered and are persuasive.  These rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.  Furthermore, some of the 35 U.S.C. 112 rejections set forth in the Office action filed on January 21, 2022 are still applicable.
Allowable Subject Matter
Claims 1-4, 7-9, 11-13 and 30 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614